DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/2/2021 has been entered.

Claims 1-8, 10-18 and 20-27 are pending and they are presented for examination.  

Response to Amendment

Applicant's arguments with respect to claims 1-8, 10-18 and 20-27 have been considered but are moot in view of the new ground(s) of rejection.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 11, 21, 26 and 27 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 11 recite (similarly claim 21): “determining, subsequent to deployment of the first cluster, that a first software stack configuration during runtime associated with one or more nodes in the first cluster varies from the first software stack specification; 
After careful search of the instant application, the examiner was unable to ascertain any disclosure which supports claim 11.  

Claim 26 recite: “wherein the dynamic reconfiguration of the first cluster during runtime to maintain compliance with the corresponding first cluster specification is performed locally by: an agent running on the first cluster or, a node local to the first cluster, or a combination thereof.”
After careful search of the instant application, the examiner was unable to ascertain any disclosure which supports claim 26.  

Claim 27 recite: “wherein the dynamic reconfiguration of the first cluster during runtime to maintain compliance with the corresponding first cluster specification is performed based on at least one dynamic version label for a corresponding first software stack configuration and without a change to the system composition specification.”
After careful search of the instant application, the examiner was unable to ascertain any disclosure which supports claim 27.  


Claim Rejections - 35 USC § 103



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 10-18 and 20-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haserodt et al. (Pub 20160285957) (hereafter Haserodt) in view of Aggarwal et al. (Pub 20060136490) (hereafter Aggarwal) and further in view of Satapathy et al. (Pub 20200073656) (hereafter Satapathy).

As per claim 1, Haserodt teaches:
A processor-implemented method to realize a composable distributed computing system comprising one or more clusters, the method comprising:
determining, based on a system composition specification for the composable distributed computing system, one or more cluster configurations, wherein the system composition specification comprises, for each cluster of the one or more clusters, a corresponding cluster specification and a corresponding cluster profile, wherein each cluster profile comprises a corresponding software stack specification; ([Paragraph 15], the disclosure can provide for heterogeneous clusters of a general purpose application platform that deliver cluster definitions such that the different sets of applications and associated configurations for each cluster are effectively attributes. A cluster can be defined by many different attributes, including without limitation cluster type and version, cluster server minimum version, minimum and maximum number of cluster servers, minimum cluster server resource specification (e.g., memory, disk, CPUs, etc.), required applications (e.g., snap-in services) and minimum versions, optional applications and minimum versions, whether or not additional applications beyond the listed and optional applications can be installed (e.g., whether the cluster is "open" (or any application permitted) or "closed" (or blocked from installing non-listed applications)), data grid type and configuration, (HTTP) load balancer enablement and configuration, disk allocations, memory allocations, open ports, port ranges, and rate limits.  [Paragraph 16], A cluster profile is selected by the administrator whenever a new cluster is created to pre-configure the cluster for the intended use. Any required applications identified in the cluster profile can be automatically installed without requiring user action.  [Paragraph 17], Other cluster profiles that are unique to a given product application can be delivered in a single product pack or package along with the product snap-in software. This can enable a product to be largely turnkey, such that loading the product pack and creating a cluster with the product's cluster profile will automatically configure the cluster for the product 
obtaining, based on a first software stack specification corresponding to a first cluster in the one or more clusters, corresponding first software stack images applicable to a first plurality of nodes in the first cluster, wherein the first software stack specification is comprised in a first cluster profile associated with the first cluster; ([Paragraph 17], Other cluster profiles that are unique to a given product application can be delivered in a single product pack or package along with the product snap-in software. This can enable a product to be largely turnkey, such that loading the product pack and creating a cluster with the product's cluster profile will automatically configure the cluster for the product and install the product snap-ins. With this approach, a general purpose application platform can be configured readily to support specific product needs for a given cluster.  [Paragraph 19], The present disclosure can provide a general purpose application platform able to configure and define multiple server clusters, each with its own cluster attributes and installed applications (e.g., snap-in services). Cluster attributes can be configured via cluster profiles to allow for greater flexibility in the use of a general purpose application platform. This can allow server clusters for product applications with specific cluster resource and/or configuration needs.)
initiating deployment of the first cluster by instantiating the first cluster in a first cluster configuration in accordance with a corresponding first cluster specification, wherein the first cluster configuration is comprised in the one or more cluster configurations, and wherein each of the first plurality of nodes is instantiated using the corresponding first software stack images; 
determining, subsequent to deployment of the first cluster, that the first cluster configuration during runtime varies from the corresponding first cluster specification; and
dynamically reconfiguring the first cluster during runtime to maintain compliance with the corresponding first cluster specification. ([Paragraph 49], cluster profile is associated with a cluster and includes cluster profile name and/or identifier (e.g. "Data Center 1 Cluster"), configuration information, attribute definitions, requirements, and rules of operation for the associated cluster. A product can define, by cluster profile name and/or identifier, a corresponding cluster profile to align with its deployment needs. The identified cluster profile name and/or identifier defines the cluster type to be employed. Stated differently, a plurality of predetermined cluster profile types are provided by the manufacturer or vendor, which, when identified or referenced by the cluster profile name and/or identifier, define the cluster type to be employed. A first cluster profile name and/or identifier is used to define a cluster as a first cluster type, a second cluster profile name and/or identifier is used to define a cluster as a second cluster type, and so on. Clusters can also define a data grid that spans all cluster elements in the cluster. Installable software modules (e.g., a snap-ins) can then deploy spaces onto the grid that share data amongst all of the cluster elements.  [Paragraph 4], can provide fault resilience over single systems and support scaling by adding more nodes or elements (e.g., servers) to the cluster. In the event of a system failure, clustering can preserve data and ensure resource availability to end 
However, Haserodt does not explicitly disclose initiating deployment of the first cluster.
Aggarwal also teaches ([Paragraph 168], Time-to-Recover Objective Support. One of the requirements specified in many service level agreements between a computing platform provider/operator and a customer is a time objective for recovery 
Aggarwal teaches initiating deployment of the first cluster.  ([Paragraph 11], Throughout the present disclosure, we will use the term "provision" or "provisioning" to refer to a sequence of activities that need to happen in a specific order in order to realize a computing environment to meet specific needs and requirements.  [Paragraph 25], One objective of the various self-managed computing systems being offered by the major vendor is to automate to an extent as great as possible these provisioning 
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention, to combine the teachings of Haserodt wherein cluster specification (i.e. required cluster resources), profile is utilized to create a cluster comprising software stack specification and the cluster is instantiated within a fault resilient environment, into teachings of Aggarwal wherein a cluster deployment is initiated automatically, because this would enhance the teachings of Haserodt wherein by automatically initiating the deployment of a cluster based on cluster specification and profile, customized cluster can be deployed automatically as needed/requested and by dynamically adjusting resources (i.e. cluster server) based on cluster specification (i.e. requirement), the resources of the cluster can be adjusted to ensure the cluster resources are in compliance with the requirement (i.e. cluster specification). 
	Haserodt silently discloses dynamically reconfiguring the first cluster during runtime to maintain compliance by providing fault resilience (i.e. High Availability) that can add additional node(s) and/or hardware component(s) (i.e. memory, storage, cpu, etc.) to the cluster in case of a failure to maintain compliance (i.e. cluster specification requirement)  thus ensuring resource availability to end users. [Paragraph 4-5, 52, 56]
	Aggarwal silently disclose high availability disaster recovery within a production system (i.e. running system).  Backup server replaces a failed server so that no 
	However, Haserodt and Aggarwal do not explicitly disclose cluster configuration during runtime varies from the corresponding first cluster specification and dynamically reconfiguring the first cluster during runtime to maintain compliance with the corresponding first cluster specification.
	Satapathy teaches cluster configuration during runtime varies from the corresponding first cluster specification and dynamically reconfiguring the first cluster during runtime to maintain compliance with the corresponding first cluster specification and also varying of cluster specification and cluster specification compliance check ([Paragraph 35], The cluster 226, for example, may be a high-availability (Hyper V) servers hosting virtual machines, storage spaces direct (S2D) servers with local-attached drives, or even a hyper converged infrastructure (such as a VxRail appliance).  [Paragraph 3], Configuration drift from a baseline configuration is autonomously resolved. A baseboard management controller may inspect error and/or failure logs to determine system parameters at times of error/failure.  [Paragraph 24], The memory sparing mode 210 reserves a portion of the memory 120 for spare usage in case of error or failure. [Paragraph 25], Clustering is usually carried out to provide high availability (that is redundancy in the case of node failure).  [Paragraph 26], The configuration drift 200 may have been caused by subtle changes to software, by a failure of a hardware component…  [Paragraph 29], As a common example, suppose any one of the computing nodes 224 detects a hardware failure 254 in any of the disk drives 154. The corresponding client application 252 identifies the error or failure 
	It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Haserodt and Aggarwal wherein cluster specification (i.e. required cluster resources), profile is utilized to create a cluster comprising software stack specification, the cluster is instantiated within a High Availability fault resilient environment, automatically initiating the deployment of a cluster based on cluster specification and profile, customized cluster(s) can be deployed automatically as needed/requested by dynamically adjusting resources (i.e. cluster server) based on cluster specification (i.e. requirement), into teachings of Satapathy wherein a resource drift is/are detected due to failure of hardware node(s) and/or hardware/software components compared to the cluster specification and corrective action is triggered automatically during the runtime to ensure high availability of the cluster, because this would enhance the teachings of Haserodt and Aggarwal wherein by detecting the varying of cluster specification (i.e. cluster requirement), the resources that has changed due to failure can be resolved to meet the minimum cluster resource specification requirements, thus HA (high availability) of services can be provided by the cluster to the end user without impacting user experience.

As per claim 2, rejection of claim 1 is incorporated:
Aggarwal teaches wherein the first plurality of nodes comprise bare metal nodes, wherein each of the one or more bare metal nodes comprises hardware specified in the corresponding first cluster specification. ([Paragraph 70], Resource pools can use workflows to initialize servers in the pool. If a server has an unknown state, the initializing workflow can perform a bare metal install of the operating system and perform whatever configuration is necessary to get the server into a known state and make it available to application clusters.  [Paragraph 145], For example, the steps required to provision a particular " bare metal" computing platform A with an operating system B and with data communications protocol C may be used often as an early phase of provisioning, wherein subsequent provisioning steps may yield the differentiation needed for specific solutions.)
Haserodt also teaches ([Paragraph 15], the disclosure can provide for heterogeneous clusters of a general purpose application platform that deliver cluster definitions such that the different sets of applications and associated configurations for each cluster are effectively attributes. A cluster can be defined by many different attributes, including without limitation cluster type and version, cluster server minimum version, minimum and maximum number of cluster servers, minimum cluster server resource specification (e.g., memory, disk, CPUs, etc.), required applications (e.g., snap-in services) and minimum versions, optional applications and minimum versions, whether or not additional applications beyond the listed and optional applications can be installed (e.g., whether the cluster is "open" (or any application permitted) or "closed" (or 

As per claim 3, rejection of claim 1 is incorporated:
Haserodt teaches wherein the first plurality of nodes comprise one or more virtual machines associated with a cloud. ([Paragraph 56], The cluster profile data 308 can be of many attribute types. Examples include ClusterTypeVersion (or the version of the cluster type or profile), MinNodes (or the minimum number of cluster elements requirements in a cluster), MaxNodes (or the maximum number of cluster elements allowed in a cluster)…  [Paragraph 46], FIG. 2 shows a typical cluster element 200, or server. A cluster 122 includes a plurality of cluster elements 200 or servers. A cluster element can be a single virtual machine, such as a process virtual machine (or application virtual machine or managed runtime environment), with the surround components and a JEE container running on it.)

As per claim 4, rejection of claim 1 is incorporated:
wherein the corresponding first software stack images, comprise an operating system image for one or more nodes in the first plurality of nodes.([Paragraph 145], For example, the steps required to provision a particular " bare metal" computing platform A with an operating system B and with data communications protocol C may be used often as an early phase of provisioning…)

As per claim 5, rejection of claim 1 is incorporated:
Haserodt teaches wherein the corresponding first software stack images are dynamically determined at a time when deployment of the first cluster is initiated based on one or more parameters specified in the first cluster profile. ([Paragraph 49], cluster profile is associated with a cluster and includes cluster profile name and/or identifier (e.g. "Data Center 1 Cluster"), configuration information, attribute definitions, requirements, and rules of operation for the associated cluster. A product can define, by cluster profile name and/or identifier, a corresponding cluster profile to align with its deployment needs. The identified cluster profile name and/or identifier defines the cluster type to be employed. Stated differently, a plurality of predetermined cluster profile types are provided by the manufacturer or vendor, which, when identified or referenced by the cluster profile name and/or identifier, define the cluster type to be employed. A first cluster profile name and/or identifier is used to define a cluster as a first cluster type, a second cluster profile name and/or identifier is used to define a cluster as a second cluster type, and so on. Clusters can also define a data grid that spans all cluster elements in the cluster. Installable software modules (e.g., a snap-ins) can then deploy spaces onto the grid that share data amongst all of the cluster 

As per claim 6, rejection of claim 1 is incorporated:
Haserodt teaches wherein the system composition specification is declarative. ([Paragraph 49], cluster profile is associated with a cluster and includes cluster profile name and/or identifier (e.g. "Data Center 1 Cluster"), configuration information, attribute definitions, requirements, and rules of operation for the associated cluster. A product can define, by cluster profile name and/or identifier, a corresponding cluster profile to align with its deployment needs. The identified cluster profile name and/or identifier defines the cluster type to be employed. Stated differently, a plurality of predetermined cluster profile types are provided by the manufacturer or vendor, which, when identified or referenced by the cluster profile name and/or identifier, define the cluster type to be employed. A first cluster profile name and/or identifier is used to 

As per claim 7, rejection of claim 1 is incorporated:
Haserodt teaches further comprising initiating deployment of a second cluster of the one or more clusters by:
instantiating the second cluster in a second cluster configuration in accordance with a corresponding second cluster specification, wherein the second cluster is distinct from the first cluster, and wherein the second cluster configuration is comprised in the one or more cluster configurations; and
instantiating each node in a second plurality of nodes using corresponding second software stack images, wherein the corresponding second software stack images are obtained based on a second software stack specification corresponding to the second cluster, wherein the second software stack specification is comprised in a second cluster profile associated with the second cluster. ([Paragraph 15], the disclosure can provide for heterogeneous clusters of a general purpose application platform that deliver cluster definitions such that the different sets of applications and associated configurations for each cluster are effectively attributes. A cluster can be defined by many different attributes, including without limitation cluster type and version, cluster server minimum version, minimum and maximum number of cluster servers, minimum cluster server resource specification (e.g., memory, disk, CPUs, etc.), required applications (e.g., snap-in services) and minimum versions, optional applications and minimum versions, whether or not additional applications beyond the listed and optional applications can be installed (e.g., whether the cluster is "open" (or any application permitted) or "closed" (or blocked from installing non-listed applications)), data grid type and configuration, (HTTP) load balancer enablement and configuration, disk allocations, memory allocations, open ports, port ranges, and rate limits.  [Paragraph 16], A cluster profile is selected by the administrator whenever a new cluster is created to pre-configure the cluster for the intended use. Any required applications identified in the cluster profile can be automatically installed without requiring user action.  [Paragraph 17], Other cluster profiles that are unique to a given product application can be delivered in a single product pack or package along with the product snap-in software. This can enable a 
Aggarwal teaches initiating deployment of a second cluster.  ([Paragraph 11], Throughout the present disclosure, we will use the term "provision" or "provisioning" to refer to a sequence of activities that need to happen in a specific order in order to realize a computing environment to meet specific needs and requirements.  [Paragraph 25], One objective of the various self-managed computing systems being offered by the major vendor is to automate to an extent as great as possible these provisioning activities, and especially to allow for near real-time reactions to changes in system requirements and demands, with little or no human administrator intervention.  [Paragraph 70], the initializing workflow can perform a bare metal install of the operating system and perform whatever configuration is necessary to get the server into a known state and make it available to application clusters.)

As per claim 8, rejection of claim 1 is incorporated:
wherein the first plurality of nodes form a node pool, wherein the node pool forms part of:
a first private cloud configuration comprising a plurality of bare metal nodes with hardware characteristics specified in the corresponding first cluster specification, or a second private cloud configuration comprising a first plurality of virtual machine nodes, or a public cloud configuration comprising a second plurality of virtual machine nodes. ([Paragraph 64], In step 412, the user or automated process configures the selected cluster object by configuring attributes and metadata for the cluster in field(s) 308 and 320. The newly created cluster object can be placed in an unassigned pool.  [Paragraph 46], A cluster element can be a single virtual machine, such as a process virtual machine (or application virtual machine or managed runtime environment), with the surround components and a JEE container running on it. The cluster element 200 can include data management 204, such as a data grid (e.g., a replicated in-memory data cache used to store runtime and semi-persistent data and share data across cluster elements), to allow services or applications to store data and have it be accessible to other elements in the cluster and an application container 208.  [Paragraph 52], As noted, the cluster can define a data grid that can be used by the installable software module installed on the cluster. The data grid is shared by all cluster element nodes in the cluster.  [Paragraph 36], With reference to FIG. 1, the voice portal platform 100 includes a system manager 104, communication manager 108, session manager 112, communication devices 116, first cluster 122a comprising first cluster elements 120a-n and second cluster 122b comprising second elements 124 a-m, and other public networks 128, all interconnected by an enterprise network 132.)

As per claim 10, rejection of claim 1 is incorporated:
Haserodt teaches wherein the dynamic reconfiguration of the first cluster is performed in response to at least one of:
a change to the corresponding first cluster specification that occurs during operation of the first cluster, or subsequent to deployment of the first cluster; or
a change to the first cluster configuration that occurs during operation of the first cluster; or
a combination thereof. ([Paragraph 4], Clusters can provide fault resilience over single systems and support scaling by adding more nodes or elements (e.g., servers) to the cluster. In the event of a system failure, clustering can preserve data and ensure resource availability to end users.  [Paragraph 67], Provisioning a set of cluster elements in a cluster configures automatically an (HTTP) load balancer (running on one of the elements with another element as a backup) to distribute traffic among all of the elements in the cluster without requiring a Doman Name Service ("DNS") to translate domain names to corresponding numerical IP addresses.  [Paragraph 19], This can allow server clusters for product applications with specific cluster resource and/or configuration needs. Heterogeneous clusters can enable more flexible deployment strategies and higher levels of scalability and availability of the application platform. Clustering offers the ability to manage the capacities of space for logging, memory usage, and CPU usage. The capacities can be engineered by the cluster profile creator and set in the cluster profile attributes. )


As per claim 11, rejection of claim 1 is incorporated:
Haserodt teaches further comprising: determining, subsequent to deployment of the first cluster, that a first software stack configuration during runtime associated with one or more nodes in the first cluster varies from the first software stack specification; and
dynamically reconfiguring the one or more nodes in the first cluster during runtime to maintain compliance with the first software stack specification. ([Paragraph 4], Clusters can provide fault resilience over single systems and support scaling by adding more nodes or elements (e.g., servers) to the cluster. In the event of a 
Aggarwal also teaches ([Paragraph 20], Disaster recovery implementation remains challenging even though provisioning with orchestration enables new approaches that are not dependent on high availability operating environments such as IBM's z/OS mainframe operating system, clusters, and addresses. When a disaster occurs, the server will either be reinstalled or once it reaches the end of its usefulness, it will be replaced by a newer version with more features and higher reliability.  [Paragraph 78], However, in practice, hardware platform details (e.g. processor type, amount of RAM, disk space, disk speed, communications bandwidth, etc.) and operating system (e.g. operating system make and model including revision level and service update level) are factors in determining the highest common denominator.  [Paragraph 158], System Upgrade and Patch Installation. According to one aspect of an option in an available embodiment, the invention can be used during system upgrades or patch installation with a controlled failover.)
Satapathy teaches during runtime  ([Paragraph 35], The cluster 226, for example, may be a high-availability (Hyper V) servers hosting virtual machines, storage spaces direct (S2D) servers with local-attached drives, or even a hyper converged infrastructure (such as a VxRail appliance). A Hyper V server, for example, may enter a maintenance mode and failure details are captured in the electronic log 270 of failures.  [Paragraph 3], Configuration drift from a baseline configuration is autonomously resolved. A baseboard management controller may inspect error and/or failure logs to determine system parameters at times of error/failure.  [Paragraph 24], The memory 

As per claim 12, rejection of claim 11 is incorporated:
Haserodt teaches wherein the dynamic reconfiguration of the one or more nodes in the first cluster is performed in response to at least one of: 
a change to the first software stack specification that occurs during operation of the first cluster, or subsequent to deployment of the first cluster; or
a change to the first software stack configuration on the one or more nodes in the first cluster that occurs during operation of the first cluster; or 
a combination thereof. ([Paragraph 4], Clusters can provide fault resilience over single systems and support scaling by adding more nodes or elements (e.g., servers) to the cluster. In the event of a system failure, clustering can preserve data and ensure resource availability to end users.  [Paragraph 67], Provisioning a set of cluster elements in a cluster configures automatically an (HTTP) load balancer (running on one of the elements with another element as a backup) to distribute traffic among all of the elements in the cluster without requiring a Doman Name Service ("DNS") to translate domain names to corresponding numerical IP addresses. [Paragraph 15], the disclosure can provide for heterogeneous clusters of a general purpose application platform that deliver cluster definitions such that the different sets of applications and associated configurations for each cluster are effectively attributes. A cluster can be defined by many different attributes, including without limitation cluster type and version, cluster server minimum version, minimum and maximum number of cluster servers, minimum cluster server resource specification (e.g., memory, disk, CPUs, etc.), required applications (e.g., snap-in services) and minimum versions, optional applications and minimum versions, whether or not additional applications beyond the listed and optional applications can be installed (e.g., whether the cluster is "open" (or any application permitted) or "closed" (or blocked from installing non-listed applications)), data grid type and configuration, (HTTP) load balancer enablement and configuration, disk allocations, 
Aggarwal also teaches ([Paragraph 20], Disaster recovery implementation remains challenging even though provisioning with orchestration enables new approaches that are not dependent on high availability operating environments such as IBM's z/OS mainframe operating system, clusters, and addresses. When a disaster occurs, the server will either be reinstalled or once it reaches the end of its usefulness, it will be replaced by a newer version with more features and higher reliability.  [Paragraph 78], However, in practice, hardware platform details (e.g. processor type, amount of RAM, disk space, disk speed, communications bandwidth, etc.) and operating system (e.g. operating system make and model including revision level and service update level) are factors in determining the highest common denominator.  [Paragraph 158], System Upgrade and Patch Installation. According to one aspect of an option in an available embodiment, the invention can be used during system upgrades or patch installation with a controlled failover.)

As per claim 13, rejection of claim 11 is incorporated:
 wherein the variation of the first software stack configuration from the first software stack specification occurs due to dynamically determined updates to one or more components of the first software stack specification, wherein the updates are dynamically determined are based on one or more parameters specified in the first cluster profile. ([Paragraph 4], Clusters can provide fault resilience over single systems and support scaling by adding more nodes or elements (e.g., servers) to the cluster. In the event of a system failure, clustering can preserve data and ensure resource availability to end users.  [Paragraph 67], Provisioning a set of cluster elements in a cluster configures automatically an (HTTP) load balancer (running on one of the elements with another element as a backup) to distribute traffic among all of the elements in the cluster without requiring a Doman Name Service ("DNS") to translate domain names to corresponding numerical IP addresses. [Paragraph 15], the disclosure can provide for heterogeneous clusters of a general purpose application platform that deliver cluster definitions such that the different sets of applications and associated configurations for each cluster are effectively attributes. A cluster can be defined by many different attributes, including without limitation cluster type and version, cluster server minimum version, minimum and maximum number of cluster servers, minimum cluster server resource specification (e.g., memory, disk, CPUs, etc.), required applications (e.g., snap-in services) and minimum versions, optional applications and minimum versions, whether or not additional applications beyond the listed and optional applications can be installed (e.g., whether the cluster is "open" (or any application permitted) or "closed" (or blocked from installing non-listed applications)), data grid type and configuration, (HTTP) load 
Aggarwal also teaches ([Paragraph 20], Disaster recovery implementation remains challenging even though provisioning with orchestration enables new approaches that are not dependent on high availability operating environments such as IBM's z/OS mainframe operating system, clusters, and addresses. When a disaster occurs, the server will either be reinstalled or once it reaches the end of its usefulness, it will be replaced by a newer version with more features and higher reliability.  [Paragraph 78], However, in practice, hardware platform details (e.g. processor type, amount of RAM, disk space, disk speed, communications bandwidth, etc.) and operating system (e.g. operating system make and model including revision level and service update level) are factors in determining the highest common denominator.  [Paragraph 158], System Upgrade and Patch Installation. According to one aspect of an option in an available embodiment, the invention can be used during system upgrades or patch installation with a controlled failover.)

As per claims 14-18 and 20-23, these are system claims corresponding to the method claims 1, 2, 4-6 and 10-13.  Therefore, rejected based on similar rationale.

As per claim 24, this is a non-transitory computer-readable medium claim corresponding to the method claim 1.  Therefore, rejected based on similar rationale.

As per claim 25, rejection of claim 1 is incorporated:
Satapathy teaches wherein the determination that the first cluster configuration during runtime varies from the corresponding first cluster specification is determined locally by: an agent running locally on the first cluster or, by a node local to the first cluster, or a combination thereof. ([Paragraph 35] [Fig. 6], Exemplary embodiments thus describe an elegant BMC-based solution. The drift management application 242 causes the baseboard management controller 240 to perform operations, such as inspecting or monitoring the electronic log 270 of failures for any entries associated with the hardware failure 254. Once the hardware failure 254 is resolved, the baseboard management controller 240 performs the compliance check 274 and repairs any offending system parameters 204. Exemplary embodiments thus identify the hardware failure 254 in an individual server and/or within the cluster 226. The cluster 226, for example, may be a high-availability (Hyper V) servers hosting virtual machines, storage spaces direct (S2D) servers with local-attached drives, or even a hyper converged infrastructure (such as a VxRail appliance).  )

As per claim 26, rejection of claim 1 is incorporated: 
wherein the dynamic reconfiguration of the first cluster during runtime to maintain compliance with the corresponding first cluster specification is performed locally by: an agent running on the first cluster or, a node local to the first cluster, or a combination thereof. ([Paragraph 35] [Fig. 6], Exemplary embodiments thus describe an elegant BMC-based solution. The drift management application 242 causes the baseboard management controller 240 to perform operations, such as inspecting or monitoring the electronic log 270 of failures for any entries associated with the hardware failure 254. Once the hardware failure 254 is resolved, the baseboard management controller 240 performs the compliance check 274 and repairs any offending system parameters 204. Exemplary embodiments thus identify the hardware failure 254 in an individual server and/or within the cluster 226. The cluster 226, for example, may be a high-availability (Hyper V) servers hosting virtual machines, storage spaces direct (S2D) servers with local-attached drives, or even a hyper converged infrastructure (such as a VxRail appliance).  )


 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG U KIM whose telephone number is (571)270-1313. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONG U KIM/Primary Examiner, Art Unit 2196